Citation Nr: 1218536	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, thoracolumbar spine with left lower extremity sciatica.  

2.  Entitlement to service connection for early left hip osteoarthritis, claimed as a left hip condition, to include as secondary to service-connected disability.  

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION
The Veteran had active military service from June 1986 to March 1988, and from October 1992 to April 1995.  The RO determined, pursuant to a February 2007 determination, that the discharge from his period of service from October 1992 to April 1995 did not entitle him to benefits from the Department of Veterans Affairs (VA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Travel Board hearing in his substantive appeal.  However, he subsequently withdrew that request in September 2011.  

A review of the record indicates that the Veteran raised the issues of reopening a claim for service connection for a right knee disorder; and entitlement to increased ratings for his left knee and peripheral neuropathy of the left lower extremity.  See May 2008 and August 2011 statements of the Veteran.  These matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Thoracolumbar spine 

The Veteran seeks a disability rating in excess of 20 for this degenerative disc disease, thoracolumbar spine.  In an August 2011 statement, the Veteran reported that his low back caused problems that make simple movement, to include walking, standing, and sitting, undoable.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in December 2008, another VA examination is warranted at this time.  

Left hip

The Veteran also seeks entitlement to service connection for a left hip condition, claimed as secondary to his service-connected low back and the service-connected left knee.  In his May 2008 statement, the Veteran also indicated that the left hip disorder is due to his nonservice-connected right knee disorder which has been referred back for adjudication.

In December 2008 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported that his left hip pain occurred with a motor vehicle accident unrelated to service.  He also reported that he was unsure if he experienced left hip pain prior to a past motor vehicle accident because his low back pain was so severe.  The diagnosis was early bilateral hip osteoarthritis.  The examiner opined that it was less likely as not that the Veteran's left hip was caused by or a result of his lumbar spine.  The examiner did not address whether the left hip disorder was aggravated by the service-connected lumbar spine disorder.

Subsequently, the Veteran was accorded another November 2009 C&P joints examination and was granted entitlement to service connection for his left knee in a rating decision dated in January 2010.  

However, and importantly, at the time of the December 2008 C&P examination, the Veteran was not service-connected for his left knee.  When determining whether service connection is warranted in any case, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Veteran has claimed his left hip is secondary to his service-connected left knee, the Veteran should be accorded a new C&P joints examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

TDIU

Moreover, inasmuch as the Veteran asserts that his claim for TDIU is due to all his service-connected disabilities, the issue of TDIU cannot be decided until the issues of increased ratings for degenerative disc disease, thoracolumbar spine with left lower extremity sciatica; the left knee disorder; and left lower extremity peripheral neuropathy are resolved.  Additionally, as the Veteran's claim for TDIU may be impacted by the determinations rendered on his claim for service connection for a left hip condition and the claim to reopen the previously denied claim for service connection of the right knee, the issue of TDIU cannot be decided until these issues are adjudicated.  The Board thus finds the issue of TDIU to be inextricably intertwined with the above-referenced issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the above-referenced claims.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 19, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder all relevant VA medical records pertaining to the Veteran dating from February 19, 2009. 

2.  After any additional records are associated with the claims file, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this Remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Any indicated studies, such as neurological studies and/or x-rays, should be performed and the results noted in the examination report.  

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement.  To the extent possible, the additional range of motion lost due to any of the above, to include on use and flare-ups, should be set forth in the report.  

The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the right lower extremity, the bowel and the bladder.  The examiner should also provide information concerning the severity of any neurological abnormalities that are associated with the service-connected lumbar spine disorder.  

With respect to the service-connected left lower extremity sciatica, the examiner is requested to disassociate those symptoms and signs that are related to the left lower extremity peripheral neuropathy, which is separately service connected.  If such is not possible, the examiner should so state and explain why.  

3.  After any additional records are associated with the claims file , the RO/AMC should schedule the Veteran for an examination with regard to his claim for service connection for left hip disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his left hip since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the left hip, to include left hip osteoarthritis, either began in or is related to his period of active military service from June 1986 to March 1988.  

Also, is the Veteran's left hip condition at least as likely as not caused by or due to his service-connected thoracolumbar spine or left knee disorders.

Finally, the examiner is asked to opine as to whether any left hip disorder is at least as likely as not (50 percent probability or greater) aggravated (i.e., worsened) by the service-connected lumbar spine or service-connected left knee beyond the natural progress of the condition.  

A complete rationale must be provided for all opinions.

4.  Ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which considers all evidence received since the issuance of the last statement of the case (SOC) in April 2010, and afforded the opportunity to respond.  [Note:  the issue of TDIU is deferred pending adjudication of the issues raised by the Veteran in the May 2008 and August 2011 statements.]  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

